DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/085,523. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec 8, 2021 has been entered.
 

Status of Claims
Claim(s) 1-3, 8, 17-18, 27-28, 34-35, 40-42, 48-51, 67-68 and 71 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Dec 8, 2021 has been entered. Applicant’s Remarks filed on Dec 8, 2021 have been considered as follows.
Based on the Amendments to the Claims, most the 112(b) rejections previously set forth are withdrawn. However, new rejections are entered to address the amendments.
Based on the Amendments to the Claims, and Page(s) 13-20 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17 and 49-51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 17, the recitation “wherein the at least one reagent strip comprises at least a first reagent strip and a second reagent strip, the first reagent strip containing one or more colorimetric reagents for reacting with a first targeted compound and the second reagent strip containing one or more colorimetric reagents for reacting with a second targeted 

Regarding Claim 49, the recitation “computer readable program code comprises a mobile application” is unclear. It is unclear how “the code can comprise a mobile application”, where usually a mobile application comprises code (i.e. code defines how a mobile application works and looks). Further, the examiner is unclear as to what it means to “comprise a mobile application” in terms of the metes and bounds of an application, for example: what requirements are there to make the application a mobile application?. For the purposes of examination, the examiner will interpret the recitation to describe a mobile device having programming capable of performing the claimed functions.

Claim(s) 50-51 are rejected by virtue of dependency on Claim 49.

	Regarding Claim 50, the recitation “wherein at least one of the at least two sensors” is unclear. There is no antecedent basis for ‘the at least two sensors’ in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 18, 27-28, 34, 40-42, 48-51, 67-68 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al (US 7,250,547, already of record) in view of Lee et al (US 2015/0194817, already of record), Seo et al (Diaper-embedded urinary tract infection monitoring system powered by a urine-powered battery, 2015 IEEE Biomedical Circuits and Systems Conference (BioCAS), Oct 24, 2015, as cited on the IDS; already of record) and in further view of Panopolous (US 2004/0220538, already of record).

	Regarding Claim 1, Hofmeister teaches a detection system (see Hofmeister: “data collection device”, Abstract) comprising: 
a first disposable device (see Hofmeister: “…semi reusable sensor 30…”, Column 7, line 29-51; Fig 2) for embedding or placement within a diaper (see 
a second device (see Hofmeister: “…reusable data collector 100…”, Column 7, line 29-51; Fig 2) for removable attachment to a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), the second device in wired communication with the first disposable device and comprising: 
a signal processing unit comprising a sensor interface circuit in operative communication with a processor (see Hofmeister: “data collector 100 has an electrical circuitry 200 shown in FIG. 11. The circuitry 200 includes components such as a circuit board 210, a processor 220 with an associated memory 225 and clock 227, a power source such as a battery 230, and a communication device such as a transmitter 240”, Column 13, line 21-24; Fig 11), 
and a data transmission unit in operable communication with the signal processing unit (see Hofmeister: “…data collector 100 is equipped with a transmitter that periodically sends the measurement data to a central computer system 300 to determine when a wetness event occurs…”, Column 7, line 42-45); 
and computer readable program code executable by a computer (see Hofmeister: “central computer station 300 is typically located at a central station or nursing station, as shown in FIGS. 1a and 1b. The control station 300 includes a processor 310, memory 312, monitor 315, printer 320, receiver 340 and base pager station 350”, Column 59-63; “control processor 310 analyzes the wetness or resistance measurement data 
Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips connected to the battery and the sensing device, and where the absorbent strip is open to the environment to receive a liquid and functions to direct the liquid towards the battery and sensor areas of the device (see Hofmeister: Column 7, line 52-65; Fig 2-3).
Hofmeister does not teach “a transport path unit defining at least one open area for receiving liquid therethrough and comprising at least one transport path comprising a channel extending between the at least one open area and the sensing unit, between the at least one open area and the power source unit, or between the at least one open area, the sensing unit, and the power source unit” (the emphasis denotes which option the examiner is addressing in the rejection). 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee teaches that the liquid receiving area is comprised of a well or indentation formed in the substrate, which is, in turn, connected through a channel to the sensing components (see Lee: [0103]; Fig 8). Lee further teaches that the channel and receiving well can comprise a paper pad to wick the sample towards the desired locations (i.e. equivalent to a pad) (see Lee: [0106]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid receiving and directing structure of Hofmeister to be comprised of a well or indentation formed in the substrate (i.e. an open area), which is, in turn, connected through a 

Modified Hofmeister does not teach the first disposable device comprising a sensing unit comprising at least one light source, a sensing strip comprising at least one reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the at least one reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a microprocessor configured to convert photocurrent data received from the sensing unit into one or more digital output signals nor the computing system comprising a computer readable program code being executable to analyze the one or more output signals received from the data transmission unit and calculate a concentration of a targeted compound in liquid received through the transport path based on the one or more output signals. Modified Hofmeister does not teach ‘a sensing unit integrated onto a flexible substrate’ nor ‘wherein the sensing strip us sandwiched between the at least one light source and at least one of the sensors such that the at least one light source is aligned with the at least one sensor, the at least one reagent strip, or both’.
However, Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) (see Seo: Abstract). Seo teaches a diaper-embedded UTI monitoring sensor module comprising, a sensing unit comprising at least one light source (see Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2), a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound (see Seo: “paper-based colorimetric 

    PNG
    media_image1.png
    592
    520
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the filing date of the invention to modify the first sensor device comprising an absorbent pad of modified Hofmeister to further include the detection structure and methodology of Seo (i.e. to comprise a sensing unit integrated onto a flexible substrate, the sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a 

Modified Hofmeister describes the first and second units being connected through a set of pins that provide securement and electrical engagement (see Hofmeister: Column 11, line 8 to Column 12, line 9; Fig 9). 
Hofmeister does not describe the first and second units being in wired communication. 
However, Panopolous teaches the analogous art of a system to determine wetness and sense analytes using a sensor placed in a diaper (see Panopolous: Abstract). Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the physical pin engagement system of modified Hofmeister to be a wired engagement as suggested by Panopolous, because Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]).
Note: Claim(s) 1-3, 8, 17-18, 27-28 and 34-35 contain a large amount of functional language (i.e. “configured to…”, “such that…” etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	
Regarding Claim 2, modified Hofmerister teaches all the limitations as applied to Claim 1. Modified Hofmeister teaches that the sample reaches the battery and the sensing device through a channel, and teaches when the urine should arrive at particular components (see Claim 1; see Seo: “sensor module is designed in such a way that the urine reaches the urine-powered battery first, and the urine absorbing strip later”, Page 3/4, left column, third paragraph; the examiner notes that the urine absorbing strip is where the measurements are performed and is part of the sensor; the examiner notes that this describes the communication between the sensors, battery and power source). Modified Hofmeister appears to teach a single channel for this purpose. 
Modified Hofmeister does not explicitly teach “the at least one transport path comprises a first transport path and a second transport path, the first transport path comprising a first channel extending for a first length between the at least one open area and the at least one battery and the second transport path comprising a second channel extending for a second length exdtending between the at least one open area and the sensing unit and parameters of the transport path unit are selected such that liquid received through the at least one open area and absorbed into the first transport path travels along the first length and reaches the at least one battery of the power source prior to when such received liquid reaches the reagent strip of the sensing unit via the second transport path”. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Hofmeister to be two channels defining a fluid path each, where the first path connects the liquid receiving area (i.e. open area) to the battery and the second path connected the liquid receiving area (i.e. open area) to the sensor components, further arranging these such that the liquid arrives first at the battery and then at the sensor components, because modified Hofmeister teaches the general arrangement (i.e. obvious design choice and would have resulted in an expected outcome; reasonable expectation of success). The examiner notes that the result of the combination as a whole would be capable of the functional language described in the claim (i.e. ‘such that…’) (see MPEP § 2114)..  

Regarding Claim 3, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches the transport path unit further comprises a pad positioned at or near the at least one open area, the pad comprising an absorbent material (see modification of Claim 1; modification of the first sensor device comprising an absorbent pad of Hofmeister to further include the detection structure of Lee and Seo)). 



Regarding Claim 18, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the power source unit comprises at least one liquid-activated battery such that when liquid is received within the at least one liquid-activated battery, the liquid-activated battery generates power and the sensing unit measures photocurrent data from the at least one reagent strip (see modification of Claim 1; Seo: “four urine-powered batteries… Once the urine reaches the batteries, the batteries are activated and start to provide power to the rest of the sensor module, and hence wake up the whole sensor module”, Page 2/4, left column, entirety; “sensor module is designed in such a way that the urine reaches the urine-powered battery first, and the urine absorbing strip later”, Page 3/4, left column, third paragraph; Fig 1-2).

Regarding Claim 27, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one light source of the sensing unit comprises at least one light emitting diode or at least one laser (see modification of Claim 1; Seo: “sensor 

Regarding Claim 28, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one sensor comprises an active photodetector or active photodiode (see modification of Claim 1; Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2).

Regarding Claim 34, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the liquid comprises urine or soil, the targeted compound comprises a nitrite or a nitrate, and the concentration of the targeted compound calculated is used to detect a urinary tract infection (see modification of Claim 1; Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) by measurement of nitrites in urine).
	
Regarding Claim 40, Hofmeister teaches a detection system (see Hofmeister: “data collection device”, Abstract) comprising: 
a first disposable device (see Hofmeister: “…semi reusable sensor 30…”, Column 7, line 29-51; Fig 2) for embedding or placement within a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), 
a second device (see Hofmeister: “…reusable data collector 100…”, Column 7, line 29-51; Fig 2) for removable attachment to a diaper (see Hofmeister: 
a signal processing unit comprising a sensor interface circuit in operative communication with a processor (see Hofmeister: “data collector 100 has an electrical circuitry 200 shown in FIG. 11. The circuitry 200 includes components such as a circuit board 210, a processor 220 with an associated memory 225 and clock 227, a power source such as a battery 230, and a communication device such as a transmitter 240”, Column 13, line 21-24; Fig 11), 
and a data transmission unit in operable communication with the signal processing unit (see Hofmeister: “…data collector 100 is equipped with a transmitter that periodically sends the measurement data to a central computer system 300 to determine when a wetness event occurs…”, Column 7, line 42-45); 
and a computing system comprising a computer readable program code (see Hofmeister: “central computer station 300 is typically located at a central station or nursing station, as shown in FIGS. 1a and 1b. The control station 300 includes a processor 310, memory 312, monitor 315, printer 320, receiver 340 and base pager station 350”, Column 59-63; “control processor 310 analyzes the wetness or resistance measurement data received by receiver 340 to determine whether or not a wetness event or a change event has occurred”, Column 16, line 5-8).
Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips connected to the battery and the sensing device, and where the absorbent strip is open to the environment to receive a liquid and 
Hofmeister does not teach “a transport path unit defining at least one open area for receiving liquid therethrough and comprising at least one transport path comprising a channel extending between the at least one open area and the sensing unit, between the at least one open area and the power source unit, or between the at least one open area, the sensing unit, and the power source unit” (the emphasis denotes which option the examiner is addressing in the rejection). 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee teaches that the liquid receiving area is comprised of a well or indentation formed in the substrate, which is, in turn, connected through a channel to the sensing components (see Lee: [0103]; Fig 8). Lee further teaches that the channel and receiving well can comprise a paper pad to wick the sample towards the desired locations (i.e. equivalent to a pad) (see Lee: [0106]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid receiving and directing structure of Hofmeister to be comprised of a well or indentation formed in the substrate (i.e. an open area), which is, in turn, connected through a channel to the sensing components (i.e. a channel) as described by Lee, further comprising a paper pad, because Lee teaches that this structure allows for the device to obtain and direct a sample towards the sensing components of the device (see Lee: [0103; [0106]; Fig 8). 


However, Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) (see Seo: Abstract). Seo teaches a diaper-embedded UTI monitoring sensor module comprising, a sensing unit comprising at least one light source (see Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2), a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound (see Seo: “paper-based colorimetric nitrite sensor”, Page 2/4, left column, entirety; Fig 1-2), and at least one sensor for measuring photocurrent data from the reagent strip (see Seo: “sensor interface converts the photocurrent into a pulse width modulated (PWM) signal”, Page 2/4, left column, entirety; Fig 1-2), a power source unit in electrical communication with the sensing unit, the power source unit comprising 

    PNG
    media_image1.png
    592
    520
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the filing date of the invention to modify the first sensor device comprising an absorbent pad of modified Hofmeister to further include the detection structure and methodology of Seo (i.e. to comprise a sensing unit integrated onto a flexible substrate, the sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a 

Modified Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips (see Hofmeister: Column 7, line 52-65; Fig 2-3).
Modified Hofmeister does not describe the transport path comprising a microfluidic channel nor the power control unit configured to initiate one or more sleep mode events, each sleep mode event comprising a reduction or cessation of power to the units with which the power control unit is communicatively coupled to disable functionality thereof. 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee also teaches that the devices can have a processor and/or timing control circuit responsible for executing instructions that turn on and off the components of the device (i.e. power control unit) that describe how the processor and/or timing control circuit can determine the optimal 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the absorbent strip used to deliver the sample from the sampling region to the sensing region of modified Hofmeister and to be a microfluidic channel as described by Lee, because Lee teaches that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Further, It would have been obvious to one skilled in the art before the filing date of the invention to modify the circuitry of modified Hofmeister to include a power control unit to provide control of the power to the components of the device as described by Lee, because Lee teaches that this structure can be used to send the device into a dormant, powerless state (i.e. sleep mode) after completing a routine until such a time that power is again supplied in order to minimize power consumption (see Lee: [0074]-[0077]; Fig 6).

Modified Hofmeister describes the first and second units being connected through a set of pins that provide securement and electrical engagement (see Hofmeister: Column 11, line 8 to Column 12, line 9; Fig 9). 
Hofmeister does not describe the first and second units being in wired communication. 
However, Panopolous teaches the analogous art of a system to determine wetness and sense analytes using a sensor placed in a diaper (see Panopolous: Abstract). Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]). 

Note: Claim(s) 40-42 and 48-51 contain a large amount of functional language (i.e. “configured to…”, “such that…” etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 41, modified Hofmeister teaches all the limitations as applied to Claim 40 and further teaches wherein the power control unit is further configured to conclude a sleep mode event by restoring power to the one or more units with which the power control unit is communicatively coupled, thereby activating the functionality thereof (see modification of Claim 40, modification of the circuitry of modified Hofmeister to include a power control unit to provide control of the power to the components of the device as described by Lee; Lee: [0074]-[0077]; Fig 6). 

 Regarding Claim 42, modified Hofmeister teaches all the limitations as applied to Claim 40 and further teaches wherein if the sensing unit measures photocurrent data from the at least one reagent strip when the at least one reagent strip is dry, the power control unit is configured to initiate and cycle through one or more sleep mode events, the conclusion of each sleep mode event allowing for at least measurement of photocurrent data by the at least one sensor and/or 

Regarding Claim 48, modified Hofmeister teaches all the limitations as applied to Claim 40 and further teaches further comprising a computing unit comprising a processor operable to execute the computer readable program code, wherein the computer readable program code is accessible by or stored on the computing unit (see modification of Claim 40, modification of the first sensor device comprising an absorbent pad of Hofmeister to further include the detection structure and methodology of Seo; Seo: “…transmits the data to a nearby BLE capable mobile device of a caregiver”, Page 2/4, left column; “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations, Page 3/4, entire section; “…digital data that is transmitted to a paired mobile device”, Page 4/4, left column, first partial paragraph; Fig 5)).

Regarding Claim 49, modified Hofmeister teaches all the limitations as applied to Claim 48 and further teaches wherein the computing unit comprises a mobile device and the computer readable program code comprises a mobile application (see modification of Claim 40, modification of the first sensor device comprising an absorbent pad of Hofmeister to further include the detection structure and methodology of Seo; Seo: “…transmits the data to a nearby BLE capable mobile device of a caregiver”, Page 2/4, left column; “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations, Page 3/4, entire section; “…digital data that is transmitted to a paired mobile device”, Page 4/4, left column, first partial paragraph; Fig 5)).

Regarding Claim 50, modified Hofmerister teaches all the limitations as applied to Claim 49 and further teaches wherein at least one of the at least two sensors is configured to measure photocurrent data from the at least one reagent strip when the at least one reagent strip is dry, when the at least one reagent strip is wet from absorbing a liquid, and after the one or more reagents of the at least one reagent strip have reacted with the liquid (see modification of Claim 1; Seo: “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations and describes measuring a value using the dry and wet values of a sensing system , Page 3/4, entire section; Fig 1 of Seo shows that there are two photodiodes used in the system, meeting the claim language of ‘at least two sensors’). 

Regarding Claim 51, modified Hofmerister teaches all the limitations as applied to Claim 50 and further teaches wherein the concentration of a targeted compound is calculated using the difference between a first output signal corresponding with photocurrent data from the wet reagent strip and a second output signal corresponding with photocurrent data from the reagent strip that has reacted with the liquid (see modification of Claim 1; Seo: “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations and describes measuring a value using the dry and wet values of a sensing system , Page 3/4, entire section).

Regarding Claim 67, Hofmeister teaches a detection system (see Hofmeister: “data collection device”, Abstract) comprising: 
a first disposable device (see Hofmeister: “…semi reusable sensor 30…”, Column 7, line 29-51; Fig 2) for embedding or placement within a diaper (see 
a second device (see Hofmeister: “…reusable data collector 100…”, Column 7, line 29-51; Fig 2) for removable attachment to a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), the second device in wired communication with the first disposable device and comprising: 
a signal processing unit comprising a sensor interface circuit in operative communication with a processor (see Hofmeister: “data collector 100 has an electrical circuitry 200 shown in FIG. 11. The circuitry 200 includes components such as a circuit board 210, a processor 220 with an associated memory 225 and clock 227, a power source such as a battery 230, and a communication device such as a transmitter 240”, Column 13, line 21-24; Fig 11), 
and a data transmission unit in operable communication with the signal processing unit (see Hofmeister: “…data collector 100 is equipped with a transmitter that periodically sends the measurement data to a central computer system 300 to determine when a wetness event occurs…”, Column 7, line 42-45); 
and a computing system comprising a computer readable program code (see Hofmeister: “central computer station 300 is typically located at a central station or nursing station, as shown in FIGS. 1a and 1b. The control station 300 includes a processor 310, memory 312, monitor 315, printer 320, receiver 340 and base pager station 350”, Column 59-63; “control processor 310 analyzes the wetness or resistance measurement 
Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips connected to the battery and the sensing device, and where the absorbent strip is open to the environment to receive a liquid and functions to direct the liquid towards the battery and sensor areas of the device (see Hofmeister: Column 7, line 52-65; Fig 2-3).
Hofmeister does not teach “a transport path unit defining at least one open area for receiving liquid therethrough and comprising at least one transport path comprising a channel extending between the at least one open area and the sensing unit, between the at least one open area and the power source unit, or between the at least one open area, the sensing unit, and the power source unit” (the emphasis denotes which option the examiner is addressing in the rejection). 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee teaches that the liquid receiving area is comprised of a well or indentation formed in the substrate, which is, in turn, connected through a channel to the sensing components (see Lee: [0103]; Fig 8). Lee further teaches that the channel and receiving well can comprise a paper pad to wick the sample towards the desired locations (i.e. equivalent to a pad) (see Lee: [0106]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid receiving and directing structure of Hofmeister to be comprised of a well or indentation formed in the substrate (i.e. an open area), which is, in turn, connected through a 

Modified Hofmeister does not teach the first disposable device comprising a sensing unit comprising at least one light source, a sensing strip comprising at least one reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least two sensors connected in series for measuring photocurrent data from the at least one reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a microprocessor configured to convert photocurrent data received from the sensing unit into one or more digital output signals nor the computing system comprising a computer readable program code being executable to analyze the one or more output signals received from the data transmission unit and calculate a concentration of a targeted compound in liquid received through the transport path based on the one or more output signals. Modified Hofmeister does not teach ‘a sensing unit integrated onto a flexible substrate’ nor ‘wherein the sensing strip is sandwiched between the at least one light source and at least one of the sensors such that the at least one light source is aligned with at least one sensor, the at least one reagent strip, or both’.
However, Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) (see Seo: Abstract). Seo teaches a diaper-embedded UTI monitoring sensor module comprising, a sensing unit comprising at least one light source (see Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2), a sensing strip comprising a reagent strip containing one or more 

    PNG
    media_image1.png
    592
    520
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the filing date of the invention to modify the first sensor device comprising an absorbent pad of modified Hofmeister to further include the detection structure and methodology of Seo (i.e. to comprise a sensing unit integrated onto a flexible substrate, the sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a 

Modified Hofmeister teaches the general arrangement of the sensor, flexible substrate, reagent strip and light source (see above, Seo). 
Modified Hofmeister does not explicitly teach ‘and the at least one light source, the at least two sensors, and at least a portion of the sensing strip are all sandwiched between the flexible substrate’. 
However, based on the above teachings, where Seo teaches the general arrangement of the parts and teaches the importance of the alignment of the sensor, strip and light source, it would have been obvious to one of ordinary skill in the art to have rearranged the location of the components of the device such that, upon bending the flexible substrate, the sensor, strip and light source were in direct communication (providing the advantage of a direct measurement that does not pass through the substrate), where this rearrangement would have achieved expected results and would not have changed the operating principle of the device (i.e. obtaining a measurement via colorimetry). Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).


Modified Hofmeister describes the first and second units being connected through a set of pins that provide securement and electrical engagement (see Hofmeister: Column 11, line 8 to Column 12, line 9; Fig 9). 
Modified Hofmeister does not describe the first and second units being in wired communication. 
However, Panopolous teaches the analogous art of a system to determine wetness and sense analytes using a sensor placed in a diaper (see Panopolous: Abstract). Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the physical pin engagement system of modified Hofmeister to be a wired engagement as suggested by Panopolous, because Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]).
Note: Claim(s) 1-3, 8, 17-18, 27-28 and 34-35 contain a large amount of functional language (i.e. “configured to…”, “such that…” etc…). However, functional language does not 

Regarding Claim 68, modified Hofmerister teaches all the limitations as applied to Claim 67. Modified Hofmeister teaches the device being used for an undergarment or a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51).
Modified Hofmeister does not explicitly teach including a diaper. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to include a diaper as part of a kit containing the device as a matter of convenience, with a user being able to obtain all of the components of the system, namely the devices and the diaper, together. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Hofmeister to include a diaper because this would have resulted in all of the components of the system, namely the devices and the diaper, being grouped together for a user’s convenience.

Regarding Claim 71, modified Hofmeister teaches all the limitations as applied to Claim 67 and further teaches wherein the second device is configured to be communicatively coupled with a computing unit comprising a computer readable program code executable to analyze the one or more output signals received from the data transmission unit and calculate a concentration of a targeted compound in liquid received through the transport path based on the one or more output signals, the computer readable program code stored on a storage device, . 


Claim(s) 17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al (US 7,250,547, already of record) in view of Lee et al (US 2015/0194817, already of record), Seo et al (Diaper-embedded urinary tract infection monitoring system powered by a urine-powered battery, 2015 IEEE Biomedical Circuits and Systems Conference (BioCAS), Oct 24, 2015, as cited on the IDS; already of record) and in further view of Panopolous (US 2004/0220538, already of record) and in further view of Faybishenko et al (US 2014/0121487, already of record).

Regarding Claim 17, modified Hofmerister teaches all the limitations as applied to Claim 1. Modified Hofmeister teaches the sensing strip (see Claim 1).
Modified Hofmeister does not teach “wherein the at least one reagent strip comprises at least a first reagent strip and a second reagent strip, the first reagent strip containing one or more colorimetric reagents for reacting with a first targeted compound and the second reagent strip containing one or more colorimetric reagents for reacting with a second targeted compound, the first and second targeted compounds are not the same compound”, as per the 112(b) interpretation, nor “and the first and second targeted compounds [[is]]are each selected from a group consisting of nitrite, nitrate, protein, albumin, red blood cells, hemoglobin, white blood cells, and leucocyte esterase”. 
However, Faybishenko teaches the analogous art of a health monitoring system including a computing system and a diagnostic test coupled to a diaper (see Faybishenko: Abstract). Faybishenko further teaches that a single diagnostic test may contain one or more filter paper pads impregnated with chemical reagents that produce a colorimetric response 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sensing strip of modified Hofmeister to include multiple reactive locations (i.e. first and second reagent strips, as per the 112(b) interpretation) as taught in Faybishenko, because Faybishenko teaches that the use of multiple reactive locations in a single strip can be used to  identify components in urine such glucose, bilirubin, ketone, specific gravity, blood, pH, protein, urobilinogen, nitrite, leukocytes, creatinine, and other desirable factor which may be contained in the urine or other sample produced by the subject (see Faybishenko: [0098]).

Regarding Claim 35, modified Hofmerister teaches all the limitations as applied to Claim 1. Modified Hofmeister teaches the processor and the executable code (see Claim 1).
Modified Hofmeister does not teach “wherein the computer readable program code is further executable to issue a notification if the concentration of the targeted compound is outside of a defined parameter” (the examiner notes that this Claim recites a contingent limitation; see Claim Interpretation Section). 
However, Faybishenko teaches the analogous art of a health monitoring system including a computing system and a diagnostic test coupled to a diaper (see Faybishenko: Abstract). Faybishenko further teaches that the software (i.e. the program and/or executable code) may take stored data from a result and make a determination based on current and/or historical data (i.e. a predetermined threshold or defined baseline parameter) of whether to warn 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the executable code of modified Hofmeister to include an alarm or warning as in Faybishenko, because Faybishenko teaches that this allows the system to warn the user of a potential disease such that the user may seek additional testing (see Faybishenko: [0043]).


Response to Arguments
Applicant's Arguments, filed on Dec 8, 2021, towards the previous prior art rejections on Page(s) 13-20 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 16-18, that none of the references disclose the amendments. Applicant only addresses Hofmeister.
The examiner respectfully disagrees.
First, Applicant argues towards a single reference without taking into account the combination of references. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The disclosures of Seo, Lee, Faybishenko and Panopolous appear to have not been taken into account.
Regarding the disclosure of the additional references, Seo in particular, the examiner notes that Seo clearly describes various of the amendments to the claims, including, but not limited to, the use of more than one sensor in the device and the use of a flexible substrate that, upon being bent, results in the components located thereon to become positioned in a 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797